DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 15, and 19 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-4,11,14,15,19, and 20 of this application is patentably indistinct from claims 1-4,11-13,19 and 20 of Application No. 16/720,466. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,11,14,15,19 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,11-13,19 and 20 of copending Application No. 16/720,446(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because directed toward smart circuit breakers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claimed limitations are provided in the table below [emphasis added by the examiner].
Copending Application No. ‘446
Instant Application No. ‘506
1. A circuit breaker, comprising: an electromechanical switch serially connected between a line input terminal and a load output terminal of the circuit breaker, and configured to be placed in one of (i) a switched-closed state and (ii) a switched-open state; a current sensor configured to sense a magnitude of current flowing in an electrical path between the line input terminal and the load output terminal and generate a current sense signal; a voltage sensor configured to sense a magnitude of voltage at a point on the electrical path between the line input terminal and the load output terminal and generate a voltage sense signal; and a processor configured to receive and process the current sense signal and the voltage sense signal to determine operational status information of the circuit breaker and determine power usage information of a load connected to the load output terminal.
1. A circuit breaker, comprising: a solid-state bidirectional switch serially connected between a line input terminal and a load output terminal of the circuit breaker, and configured to be placed in one of (i) a switched-on state and (ii) a switched-off state; a first switch control circuit configured to generate control signals to control operation of the solid-state bidirectional switch; a current sensor configured to sense a magnitude of current flowing in an electrical path between the line input terminal and the load output terminal and generate a current sense signal; a voltage sensor configured to sense a magnitude of voltage at a point on the electrical path between the line input terminal and the load output terminal and generate a voltage sense signal; and a processor configured to receive and process the current sense signals and voltage sense signals to determine operational status information of the circuit breaker, to determine a fault event, and to determine power usage information of a load connected to the load output terminal.
2. The circuit breaker of claim 1, further comprising a radio frequency transceiver coupled to the processor, wherein radio frequency transceiver is configured to transmit the operational status information and power usage information to a remote computing node, and to receive remote control commands transmitted from the remote computing node for processing by the processor.
2. The circuit breaker of claim 1, further comprising a radio frequency transceiver coupled to the processor, wherein radio frequency transceiver is configured to transmit the operational status information and power usage information to a remote computing node, and to receive remote control commands transmitted from the remote computing node for processing by the processor to perform actions directed by the remote control commands.
3. The circuit breaker of claim 1, wherein the voltage sensor comprises: a first voltage sensor coupled to the electrical path upstream of the electromechanical switch and configured to sense a magnitude of the AC supply voltage applied to the power input terminal; and a second voltage sensor coupled to the electrical path downstream of the electromechanical switch and configured to sense a magnitude of load voltage of a load connected to the load output terminal.
3. The circuit breaker of claim 1, wherein the voltage sensor comprises: a first voltage sensor coupled to the electrical path upstream of the electromechanical switch and configured to sense a magnitude of the AC supply voltage applied to the power input terminal; and a second voltage sensor coupled to the electrical path downstream of the electromechanical switch and configured to sense a magnitude of load voltage of a load connected to the load output terminal.
4. The circuit breaker of claim 1, wherein the current sensor comprises circuitry that is configured to detect an over-current condition, generate a control signal which is indicative of the detected over-current condition, and output the control signal to the processor to notify the processor of the over-current condition.
4. The circuit breaker of claim 1, wherein the current sensor comprises circuitry that is configured to detect an over-current condition, generate a control signal which is indicative of the detected over-current condition, and output the control signal to the processor to notify the processor of the over-current condition.
11. The circuit breaker of claim 1, wherein the processor is configured to utilize current and voltage sensor data to identify a type of load connected to the circuit breaker and control power applied to the load based on the identified type of load.
11. The circuit breaker of claim 1, wherein the processor is configured to utilize current and voltage sensor data to identify a type of load connected to the circuit breaker and control power applied to the load based on the identified type of load.
12. The circuit breaker of claim 1, further comprising a power converter circuit configured to generate a direct current (DC) supply voltage from an alternating current (AC) supply voltage applied to the power input terminal, wherein the DC supply voltage is utilized to provide DC power to the processor, the current sensor, and the voltage sensor.
14. The circuit breaker of claim 1, further comprising a power converter circuit configured to generate a direct current (DC) supply voltage from an alternating current (AC) supply voltage applied to the power input terminal, wherein the DC supply voltage is utilized to provide DC power to the processor, the first switch control circuit, the current sensor and the voltage sensor.
13. A method, comprising: connecting a circuit breaker between a utility power source and a branch circuit comprising a load, wherein the circuit breaker comprises an electromechanical switch which is configured to be placed in one of (i) a switched-closed state to connect the utility power source to the branch circuit and (ii) a switched-open state to disconnect the utility power source from the branch circuit; sensing current flow through the circuit breaker and generating a current sense signal that is indicative of a magnitude of the sensed current flow through the circuit breaker; sensing a voltage at a point on an electrical path through the circuit breaker and generating a voltage sense signal that is indicative of a magnitude of the sensed voltage; and processing the current sense signal and the voltage sense signal to determine operational status information of the circuit breaker and determine power usage information of the load.
15. A method, comprising: connecting a circuit breaker between a utility power source and a branch circuit comprising a load, wherein the circuit breaker comprises a solid-state bidirectional switch which is configured to be placed in one of (i) a switched-on state to connect the utility power source to the branch circuit and (ii) a switched-off state to disconnect the utility power source from the branch circuit; sensing current flow through the circuit breaker and generating a current sense signal that is indicative of a magnitude of the sensed current flow through the circuit breaker; sensing a voltage at a point on an electrical path through the circuit breaker and generating a voltage sense signal that is indicative of a magnitude of the sensed voltage; generating a control signal to place the solid-state bidirectional switch into a switched-off state in response to detection of a fault event based on at least one of the current sense signal and the voltage sense signal; and processing the current sense signal and the voltage sense signal to determine operational status information of the circuit breaker and to determine power usage information of the load.
19. A system, comprising: a circuit breaker distribution panel comprising a bus bar coupled to a utility power source; a circuit breaker disposed within the circuit breaker distribution panel, wherein the circuit breaker comprises a line input terminal coupled to the bus bar, and a load output terminal connected to a branch circuit, wherein the circuit breaker comprises: an electromechanical switch which is configured to be placed in one of (i) a switched-closed state to connect the utility power source to the branch circuit and (ii) a switched-open state to disconnect the utility power source from the branch circuit; a current sensor configured to sense a magnitude of current flowing in an electrical path between the line input terminal and the load output terminal and generate a current sense signal; a voltage sensor configured to sense a magnitude of voltage at a point on the electrical path between the line input terminal and the load output terminal and generate a voltage sense signal; and a processor configured to receive and process the current sense signal and the voltage sense signal to determine operational status information of the circuit breaker and determine power usage information of a load connected to the load output terminal.
19. A system, comprising: a circuit breaker distribution panel comprising a bus bar coupled to a utility power source; a circuit breaker disposed within the circuit breaker distribution panel, wherein the circuit breaker comprises a line input terminal coupled to the bus bar, and a load output terminal connected to a branch circuit, wherein the circuit breaker comprises: a solid-state bidirectional switch serially connected between the line input terminal and the load output terminal of the circuit breaker, and configured to be placed in one of (i) a switched-on state and (ii) a switched-off state; a first switch control circuit configured to generate control signals to control operation of the solid-state bidirectional switch; a current sensor configured to sense a magnitude of current flowing in an electrical path between the line input terminal and the load output terminal and generate a current sense signal; a voltage sensor configured to sense a magnitude of voltage at a point on the electrical path between the line input terminal and the load output terminal and generate a voltage sense signal; and a processor configured to receive and process the current sense signals and voltage sense signals to determine operational status information of the circuit breaker, to determine a fault event, and to determine power usage information of a load connected to the load output terminal.
20. The system of claim 19, further comprising: a status display system comprising a display and a master processor; wherein the master processor is configured to communicate with the processor of the circuit breaker to obtain, process, and display the operational status information and power usage information received from the processor of the circuit breaker, and wherein the master processor is configured to transmit the operational status information and power usage information to a remote computing node.
20. The system of claim 19, further comprising: a status display system comprising a display and a master processor; wherein the master processor is configured to communicate with the processor of the circuit breaker to obtain, process, and display the operational status information and power usage information received from the processor of the circuit breaker, and wherein the master processor is configured to transmit the operational status information and power usage information to a remote computing node.




Appropriate action is required.


Allowable Subject Matter
Claims 6-9, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. (US Patent Application Publication No. 2018/0351342) “Grounded Neutral Detection Circuit and Circuit Interrupter Including the Same”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/           Primary Examiner, Art Unit 2187